Citation Nr: 0334155	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-17 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for headaches, claimed 
as secondary to a cervical spine disorder.  

3.  Entitlement to a rating in excess of 20 percent for a 
lumbar spine disability, to include degenerative disc 
disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1965 to January 1968.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho, which denied 
service connection for cervical spine sprain, and increased 
the rating for service-connected lumbar spine disability to 
20 percent.  Also on appeal is a September 2002 RO 
determination which denied service connection for headaches, 
claimed as secondary to a cervical spine disorder.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Under Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003) the Board may not provide VCAA 
notice on its own.

In a decision on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs (PVA), 345 F.3d 1334 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. 
§  5103(b)(1).  The Federal Circuit found that the 30-day 
period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  

Here, a review of the record indicates that the veteran has 
not received adequate notification of the VCAA and 
implementing regulations.  Although he received at least some 
notification of the VCAA in September 2001, the record 
reflects that the VCAA notification was relatively cursory in 
nature.  VCAA notice in the form of a formal VCAA letter, 
with citations, has not been provided; nor has the veteran 
been informed that a full year is allowed to respond to a 
VCAA notice.  Under the U.S. Court of Appeals for Veterans 
Claims (Court) and Federal Circuit cases cited above, the 
Board has no recourse but to remand the case for correction 
of notice deficiencies.  

Furthermore, in a claim for disability compensation, the duty 
to assist includes conducting a thorough, contemporaneous 
medical examination, taking into account records of prior 
medical treatment so that the disability rating will be full 
and fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Historically, in December 1975 the RO granted service 
connection for recurrent lumbar spine strain, as service 
medical records indicated the veteran injured his lower back 
during parachute jumps in 1967.  The veteran contends that he 
now has a cervical spine disorder also related to parachute 
jumps in service.  

The medical evidence of record includes reports of VA 
examinations in December 2001 and September 2002, and records 
from a private physician and a chiropractor who have treated 
the veteran for disorders of the spine.  These medical 
records contain conflicting diagnoses for the veteran's 
claimed cervical spine disorder.  In an October 2001 letter, 
the chiropractor stated that he treated the veteran for 
chronic low back and neck pain since August 2001.  The 
veteran had told him that his back pain "started 26 years 
prior due to an injury while parachuting in the military in 
1965."  Without referring to a specific spine disorder, the 
chiropractor opined that "I feel his condition is directly 
related to this injury and [sic] 1965."  In a subsequent 
undated letter, the chiropractor reported that the veteran 
has degenerative changes in his neck, "which I feel are also 
directly related to his accident in 1965."  The chiropractor 
stated "[o]ne may not be able to link [the veteran's] neck 
complaints directly to his accident in 1965, but one would 
not be able to disprove it either.  I feel with his history 
and the etiology of his pathology it is most likely directly 
related to his accident in 1965."  In a June 2002 letter, 
the private treating physician, a neurosurgeon, opined that 
the veteran's "spinal problems, both cervical and lumbar, 
are probably directed [sic] related to his service . . . and 
specifically to his years of parachute jumps."  
On VA examination in December 2001 cervical spine sprain 
syndrome was diagnosed.  The VA examiner reviewed the service 
medical records, noted the chiropractor's findings, and 
stated:

The onset of the cervical spine pain, 
according to the veteran, is 1994, some 
27 years after the reported lumbosacral 
spine injury.  It is most unlikely there 
is any relationship between the cervical 
spine pain and the low back injury of 
1966 or 1967 and with the onset of some 
27 years after the low back injury, it is 
highly unlikely that any relationship 
exists.  

The same VA examiner performed the September 2002 
examination, and after review of the record, including the 
opinions of the private physician and chiropractor, opined 
that "with no history of any initial cervical spine trauma 
and delay of symptoms for 27 years following the reported 
trauma, one would require a marked stretch in the imagination 
to related the neck problems to trauma during military 
service dating back to 1967."  

The medical specialty of the VA examiner is not listed.  It 
is noteworthy that as a parachutist, the veteran presumably 
was exposed to the trauma of parachute landings.  

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a  failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, in an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655.  

It also appears that the veteran is receiving ongoing 
treatment for the disabilities at issue.  Reports of such 
treatment may include information pertinent to the instant 
claims.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the Court guidelines in Quartuccio, 
supra, and the mandates of the Federal 
circuit in DAV & PVA, supra, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  He should be 
specifically notified of what he needs to 
establish entitlement to the benefits 
sought (including the revised criteria 
for rating intervertebral disc disease, 
see 38 C.F.R. § 4.71a, Code 5293 
(effective September 23, 2002) and the 
revised criteria for rating other 
diseases and injuries of the spine, see 
38 C.F.R. § 4.71a, Codes 5285 - 5295 
(effective September 26, 2003)); of what 
the evidence shows; and of his and VA's 
respective responsibilities in evidence 
development, as well as that there is a 
year provided for response to VCAA 
notice.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for the 
disabilities at issue from June 2002 to 
the present, then obtain complete records 
of such treatment from all sources 
identified.  Whether or not he responds, 
the RO should obtain any reports of VA 
treatment (not already of record) for the 
disabilities at issue.  

3.  The RO should then arrange for an 
examination by an orthopedic specialist 
to determine whether the veteran has a 
cervical spine disorder related to 
service.  The claims file must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should ask the veteran to describe the 
nature of any specific spine injury(ies) 
in service (noting however that the 
veteran presumably was exposed to the 
repeated trauma of parachute landings).  
Based on review of the record, including 
service medical records, and examination 
of the veteran, the examiner should 
provide a diagnosis for any current 
cervical spine disorder, and opine 
whether the disorder as likely as not is 
due to an event or events in service.  
The examiner must explain the rationale 
for all opinions given.

The orthopedic examiner should also 
determine the current severity of the 
veteran's service-connected lumbar spine 
disability.  The examiner should be 
provided copies of the previous and 
revised criteria for rating disabilities 
of the spine (and disc disease), and the 
findings reported should be sufficient to 
permit rating under any of the criteria 
provided.  The examiner should discuss 
the effect the lumbar spine disability 
has upon the veteran's daily activities 
and his employability.  The examiner must 
explain the rationale for all opinions 
given.

4.  If the orthopedic examiner relates a 
neck disorder to service, the veteran 
should be scheduled for a neurological 
examination to determine whether he has a 
headache disorder secondary to the 
cervical spine disability.  The claims 
file must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner's attention should be directed 
to the opinion of the orthopedic examiner 
who related the veteran's cervical spine 
disability to service.

5.  The RO should then readjudicate the 
claims in light of all evidence added to 
the record since their last previous 
review.  If any remains denied, the RO 
should provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


